               Case 3:18-ap-00064-PMG         Doc 29    Filed 03/05/19     Page 1 of 2



                                         ORDERED.

                            UNITED STATES BANKRUPTCY COURT
         Dated: March 05, 2019 MIDDLE DISTRICT OF FLORIDA
                                        Jacksonville Division
                                       www.flmb.uscourts.gov

In re:                                              Chapter 11

RMS TITANIC, INC. et al..                           Case No. 3:16-bk-002230-PMG

          Debtors                               /   Jointly Administered

MARK C. HEALY of Michael Moecker &                  Adv. Case No.: 18-ap-00064-PMG
Associates, Inc. in his capacity as Court-
Appointed Responsible Person,

          Plaintiff,

v.

MARK    A.   SELLERS,    DOUGLAS
BANKER, RICHARD KRANIAK, JACK
H. JACOBS, DAOPING BAO, SELLERS
CAPITAL, LLC, and SELLERS CAPITAL
MASTER FUND, LTD.,

          Defendants.                           /

                              AGREED ORDER GRANTING
                  PLAINTIFF’S MOTION TO ENLARGE TIME TO MEDIATE

          THIS MATTER came before the Court upon Plaintiff’s Agreed Motion to Enlarge Time

to Mediate [ECF# 27] (the “Motion”), and the Court, having reviewed the Motion and

considered the relief requested therein, ORDERS as follows:

          1.      The Motion is GRANTED.

          2.      The parties shall complete the mediation contemplated in the Order of Referral to

Mediation and Pre-Trial Scheduling Order [ECF# 22] (the “Order”) on or before Monday, May

20, 2019.
              Case 3:18-ap-00064-PMG                Doc 29       Filed 03/05/19        Page 2 of 2



      3.    The Court shall conduct the pretrial conference described in the Order on
    September          4                        10:00 am
________________, __________________, 2019, at _________ on the 4th Floor in Courtroom

A, 300 North Hogan Street, Jacksonville, Florida.

                                                         ###

SUBMITTED BY:
Robert P. Charbonneau, Esq.
Florida Bar No: 968234
rpc@agentislaw.com
AGENTIS PLLC
Counsel for the Plaintiff
55 Alhambra Plaza, Suite 800
Coral Gables, Florida 33134
T. 305.722.2002
www.agentislaw.com


(Copy furnished to Attorney Charbonneau, who is directed to serve a copy of the signed order on all parties and file
with the Court a certificate of service.)




                                                     2
